Citation Nr: 1144841	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder, claimed as lumbar sprain.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, including depression and generalized anxiety disorder, as secondary to service-connected sarcoidosis.

3.  Entitlement to a compensable disability rating for sarcoidosis.

4.  Entitlement to a disability rating in excess of 10 percent for residuals, fracture of the left foot and left toe with degenerative joint changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to July 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In a January 2010 rating decision, the RO denied service connection for a heart disorder and hypertension.  The Veteran did not perfect an appeal of this claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2011).  Therefore, these issues are not before the Board.

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in August 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The Board notes that the Veteran submitted new medical evidence during his August 2011 Travel Board hearing.  This evidence has not yet been considered by the RO, the agency of original jurisdiction.  However, because this evidence was submitted with a waiver of RO consideration, the Board accepts it for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

At the aforementioned Travel Board hearing in August 2011, the Veteran appeared to raise additional issues, including entitlement to service connection for a psychiatric disorder, including depression and generalized anxiety disorder, on both a direct basis and on a secondary basis as secondary to his schizoid personality disorder, and entitlement to service connection for a back disorder as secondary to service-connected residuals, fracture of the left foot and left toe with degenerative joint changes.  The issues of entitlement to service connection for a psychiatric disorder, including depression and generalized anxiety disorder, on both a direct basis and on a secondary basis as secondary to his schizoid personality disorder, and entitlement to service connection for a back disorder as secondary to service-connected residuals, fracture of the left foot and left toe with degenerative joint changes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

First, the AOJ should send the Veteran a notice that complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This letter should specifically advise him that a downstream disability rating and an effective date will be assigned if his claim is reopened and granted on the merits.  With regard to the issues of a back disorder and an acquired psychiatric disorder, the AOJ also should send the Veteran a VCAA notice letter complying with Kent v. Nicholson, 20 Vet. App. 1 (2006), in that it notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed for service connection for the issues of a back disorder and an acquired psychiatric disorder currently on appeal that were found insufficient in the prior denial on the merits.  

Next, with regard to the Veteran's psychiatric disorder, he has indicated his belief that it is secondary to his service-connected sarcoidosis.  See Travel Board hearing transcript dated in August 2011.  However, in reference to the VCAA, the AOJ has not sent him proper notice informing him and his representative of the requirements to establish secondary service connection for this disorder on the basis that it is proximately due to, the result of, or chronically aggravated, by his sarcoidosis.  38 C.F.R. § 3.310 (2011).  Therefore, a remand is required for the AOJ to issue another VCAA letter that is compliant with 38 C.F.R. § 3.159(b)(1) (2011) and with all legal precedent.

A remand also is required to obtain the medical nexus opinion of a private orthopedic surgeon who treated the Veteran for his back disorder in the 1970s.  Specifically, the Veteran testified during the August 2011 Travel Board hearing that he was treated by P. Bentar, M.D., for his back disorder in the 1970s, and that this physician had related his post-service back disorder to his back injury sustained during service.  

In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any treatment that the Veteran received for his back following service and any medical nexus opinion provided at the time may be relevant to his claim for service connection, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain these records.

Additionally, updated VA examinations are needed to determine the current nature, severity, and condition of the Veteran's service-connected sarcoidosis and residuals, fracture of the left foot and left toe with degenerative joint changes.  With regard to his sarcoidosis, the Veteran testified that his symptoms have worsened, including shortness of breath and heart palpations.  He also submitted a statement in July 2011 indicating that his sarcoidosis has moved to other parts of his body.  Additionally, an August 2011 statement from his VA treating physician indicated that the Veteran is followed by cardiology, rheumatology, pulmonary, and neurology for symptoms associated with his sarcoidosis.  

With regard to his residuals, fracture of the left foot and left toe with degenerative joint changes, the Veteran also testified that he experiences pain, cramping, and numbness in his left foot.  He further testified that he is no longer able to walk around the corner.  

Thus, current VA examinations are in order to determine the current severity of the Veteran's sarcoidosis and his residuals, fracture of the left foot and left toe with degenerative joint changes, and whether increased ratings are warranted.

The Board also notes that the Veteran's last examinations were in February 2008, almost four years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  The Board finds that more recent examinations would provide more accurate and current information on the condition of the Veteran's disabilities.

Finally, the Board notes that the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder as secondary to service-connected sarcoidosis is inextricably intertwined with the pending issue of an increased rating for sarcoidosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). Specifically, the Veteran alleges that his psychiatric disorder is the result of his service-connected sarcoidosis, including the symptoms of shortness of breath, chest pain, and heart palpitations.  In this regard, VA examinations reports dated in November 2001 and August 2004 documented a diagnosis of depressive disorder not otherwise specified related to the Veteran's health problems and attendant physical limitations.  They additionally indicated that the Veteran attributed his psychiatric disorder to his chest pain, atrial fibrillation, and shortness of breath.  The VA examiners indicated that if these physical symptoms were caused by the Veteran's sarcoidosis, then his psychiatric disorder would be exacerbated by his service-connected sarcoidosis.  However, if these physical symptoms were unrelated to the sarcoidosis, then the sarcoidosis would not be the cause of, or have aggravated, his psychiatric disorder.  Despite this statement, however, no VA examination has been provided to ascertain whether the Veteran's shortness of breath and other symptomatology are due to his sarcoidosis.  Thus, adjudication of the issue concerning the Veteran's psychiatric disorder is deferred pending the VA examination to be provided for the Veteran's sarcoidosis.  
  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter that complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise the Veteran that a downstream disability rating and an effective date will be assigned if his claim for service connection is granted on the merits.  Furthermore, the letter also should be compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), in that it notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed for service connection for a back disorder and an acquired psychiatric disorder that were found insufficient in the prior denial on the merits.  

The VCAA notice letter also should inform the Veteran and his representative of the type of evidence required to substantiate his claim for secondary service connection for his psychiatric disorder on the basis that it is proximately due to, the result of, or chronically aggravated by, his sarcoidosis.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

2.  Request from the Veteran contact information and authorization to obtain private treatment records and any medical nexus opinion from P. Bentar, M.D., an orthopedic surgeon who treated the Veteran's back in the 1970s.  

Also request that the Veteran submit authorizations to release records of any other private treatment he has received and/or currently receives for any back disorder and psychiatric disorder, or submit any such private treatment records that are in his possession.  

Additionally, obtain from the appropriate VA medical center (VAMC) any relevant medical treatment records for any back disorder and psychiatric disorder from December 2009 to the present.  

3.  Schedule the Veteran for a VA examination, by an appropriate specialist to assess the current severity of his service-connected sarcoidosis.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  

All indicated tests and studies should be performed as deemed necessary by the examiner, including X-rays, computed tomography (CT) scans, and magnetic resonance imaging (MRI) study, if necessary.  The examination report should include a complete discussion of all the manifestations of the Veteran's sarcoidosis, including any pulmonary involvement; any cardiac involvement, including heart palpitations, shortness of breath, or atrial fibrillation; night sweats; weight loss; any use of corticosteroids and the frequency of any such use; and the frequency of any manifestations.  

The examiner also should address the question of whether it is at least as likely as not that the Veteran's symptoms of shortness of breath, heart palpitation, and atrial fibrillation are manifestations of the Veteran's sarcoidosis.  

The examiner also should discuss the extent to which the service-connected sarcoidosis affects the Veteran's ability to secure or maintain employment.  If the examiner cannot provide any requested information, the report should so state.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is advised that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim.  

4.  Also schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current nature and severity of his service-connected residuals, fracture of the left foot and left toe with degenerative joint changes.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner must identify and describe any and all current symptomatology, including any ankylosis, limited motion, numbness, or functional loss associated with the left foot disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.  The examiner also should indicate any neurological symptoms associated with the left foot disability.  Finally, the examiner must indicate whether the Veteran's left foot disability is moderate, moderately severe, or severe, or whether there is actual loss of use of the left foot.

Finally, the examiner should indicate the effect the Veteran's left foot disability has on his ability to obtain and maintain gainful employment.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for an increased rating.

5.  Readjudicate the claims of whether new and material evidence has  been received to reopen a previously denied claim for service connection for a back disorder, claimed as lumbar sprain; whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, including depression and generalized anxiety disorder, as secondary to service-connected sarcoidosis; entitlement to a compensable disability rating for sarcoidosis; and entitlement to a disability rating in excess of 10 percent for residuals, fracture of the left foot and left toe with degenerative joint changes, in light of the physical examinations provided to the Veteran and any additional medical evidence received since the statement of the case issued in November 2009.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



